Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
Claims 4, 7-8, 16 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-12 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over
GHATA et al. (U.S. Publication 2018/0173953)
As to claims 1 & 11-12, GHATA discloses a computer-implemented method of detecting and classifying pose of a vehicle captured in a video sequence, the method comprising: receiving an input image frame that contains an image of a vehicle (402, Fig. 4 & [0034] discloses an input image disclosing a vehicle); generating an image stack by scaling and shifting the digital image frame to a fixed scale (406, Fig. 4 & [0036] discloses cropping (e.g. scaling and shifting placement of vehicle in overall image)(412-414, Fig. 4 &[0038-0039] discloses finding closest matches on training dataset and returning top n results (e.g. generating an image stack) See Fig. 5) ; 
GHATA’s Fig. 4 embodiment is silent to receiving a video sequence comprising a plurality of digital image frames that contain an image of a vehicle; processing the image stack with a classifier to determine a pose of the vehicle as the vehicle appears in the video sequence according to a group of candidate classes that comprise a plurality of the following: REAR, REARLEFT, SIDELEFT, FRONTLEFT, FRONT, FRONTRIGHT, SIDE RIGHT or REAR-RIGHT.
However, GHATA’s Fig. 7 & [0045-0046] discloses processing the image stack with a classifier to determine a pose of the vehicle as the vehicle appears in the video sequence according to a group of candidate classes that comprise a plurality of the following: REAR, REARLEFT, SIDELEFT, FRONTLEFT, FRONT, FRONTRIGHT, SIDE RIGHT or REAR-RIGHT. ([0046] for example discloses a plurality of vehicle views from images may be used to classify a view of the vehicle in the image.  The views may include, but are not limited to, an exterior front right view of a vehicle, an exterior left front view of the vehicle, an exterior central view of the vehicle, an exterior right rear view of the vehicle, an exterior left rear view of the vehicle, and an exterior center rear view of the vehicle)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify GHATA’s Fig. 4 embodiment’s disclosure to include the above limitations in order to streamline vehicle condition classification while increasing accuracy and precision via employing a training classification architecture (See Abstract, Background of Invention and Technical Field)
As to claims 9 & 21, GHATA discloses everything as disclosed in claims 1 & 11 respectively. In addition, GHATA discloses before generating the image stack, cropping each of the digital image frames in the set to eliminate information outside of the bounding boxes of each frame. (406, Fig. 4 & [0036])
 Claims 2 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over
GHATA et al. (U.S. Publication 2018/0173953) in view of Deng (U.S. Publication 2020/0057917)
As to claims 2 & 13, GHATA discloses everything as disclosed in claims 1 & 11 but is silent to before processing the image stack with the classifier, training the classifier on a plurality of training image stack sets that include, for each training image stack, labels indicative of object pose class.
However, Deng discloses to before processing the image stack with the classifier (S4-S5, Fig. 2 & [0040-0041] discloses labeling and locating object images……also determining and labeling the boundary of the target object in the classified images according to the classification output of the plurality of pixels), training the classifier on a plurality of training image stack sets that include, for each training image stack, labels indicative of object pose class (S1-S3, Fig. 2 & [0027-0037, 0039] discloses collecting training images and labeling the training images to obtain a trained database…see [0039] for pose).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify GHATA’s disclosure to include the above limitations in order to achieve accurate position of target object and identify the pose accurately (See Background of Invention and Summary of Invention)
Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over
GHATA et al. (U.S. Publication 2018/0173953) in view of CHOI et al. (U.S. Publication 2019/0332120)
As to claims 3 & 14, GHATA discloses everything as disclosed in claims 1 & 11 but is silent to using the determined pose to predict a direction of movement of the vehicle.
However, CHOI’s [0092] discloses using the determined pose to predict a direction of movement of the vehicle. (See [0092] wherein vehicle 100 may calculate or determine a pose of the vehicle wherein the pose represents a moving distance and angle of the vehicle)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify GHATA’s disclosure to include the above limitations in order to facilitate global positioning alignment of vehicle with broader tracking apparatus.
Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over
GHATA et al. (U.S. Publication 2018/0173953) in view of Huval (U.S. Publication 2018/0373980)
As to claims 5 & 17, GHATA discloses everything as disclosed in claims 1 & 11 but is silent to processing the digital image frames to detect the vehicle in the digital image frames by adding bounding boxes to the digital image frames; and performing registration on the set of digital image frames to cause the bounding boxes of each frame in the set to share in a common location and scale within each digital image frame.
However, Huval’s [0045-0047, 0049, 0080] discloses the digital image frames to detect the vehicle in the digital image frames by adding bounding boxes to the digital image frames; and performing registration on the set of digital image frames to cause the bounding boxes of each frame in the set to share in a common location and scale within each digital image frame. ([0045] and Figures 1-5 discloses vehicle bounding boxes scaled to a common size of a passenger vehicle at a zoom level)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify GHATA’s disclosure to include the above limitations in order to display a broad view of vehicles over a broad range.
Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over
GHATA et al. (U.S. Publication 2018/0173953) in view of Huval (U.S. Publication 2018/0373980) as applied in claims 5 & 17 above, further in view of PATE et al. (U.S. Publication 2020/0196015)
As to claims 6 & 18, GHATA in view of Huval discloses everything as disclosed in claims 5 & 17. In addition, GHATA discloses detecting cars in images. (See Fig. 4)
GHATA in view of Huval is silent to applying Mask R-CNN to the digital image frames to facilitate object detection. 
However, PATE’s [0023] discloses applying Mask R-CNN (404, Fig. 4 & [0038] discloses using a Mask R-CNN algorithm to facilitate edge detection and masking) to the digital image frames (acquired @ 401, Fig. 4 & [0038] discloses new image (video scene frame)) to facilitate object detection (See [0038], Fig. 4 discloses wherein overall process Fig. 4 recognizes objects and their corresponding boundaries).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify GHATA in view of Huval’s disclosure to include the above limitations in order to isolate image detection boundaries and borders ([0038]).
Claims 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over GHATA et al. (U.S. Publication 2018/0173953) in view of Cui (U.S. Patent 10,497,129)
As to claims 10 & 15, GHATA discloses everything as disclosed in claim 1 & 14 but is silent to receiving the video sequence is performed by a camera of an autonomous vehicle (AV); determining the pose of the vehicle is performed by an on-board processor of the AV; and the method further comprises, by the on-board processor: using the pose to predict a direction of movement of the vehicle, and causing the AV to take an action responsive to the predicted direction of movement of the vehicle.
However, CUI’s Col. 22 Lines 39- Col. 23 Line 16 discloses receiving the video sequence is performed by a camera of an autonomous vehicle (AV); determining the pose of the vehicle is performed by an on-board processor of the AV; and the method further comprises, by the on-board processor: using the pose to predict a direction of movement of the vehicle, and causing the AV to take an action responsive to the predicted direction of movement of the vehicle. (Col. 22 Lines 39- Col. 23 Line 16 discloses calculating movement parameters relating to the UAV such as velocity/speed, pose, altitude etc….. where the information is subsequently used to affect movement adjustment information)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify GHATA’s disclosure to include the above limitations in order to streamline navigational operations in flight. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661